In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-11-00311-CR

FRED EARL INGERSON, III, Appellant        §    On Appeal from the 355th District
                                               Court
                                          §
                                               of Hood County (CR11514)
V.                                        §
                                               December 31, 2018
                                          §    Opinion by Justice Meier

THE STATE OF TEXAS                        §    (nfp)

                             JUDGMENT ON REMAND

       This appeal is before this court on remand from the Texas Court of Criminal

Appeals. This court has again considered the record on appeal in this case and holds

that there was no error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Bill Meier
                                         Justice Bill Meier